Citation Nr: 1140045	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a rating in excess of 0 percent for superficial scar, residuals of a shell fragment wound of the right chest area.  

In August 2004 the Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the Montgomery, Alabama RO.  A transcript of the hearing is of record. 

In June 2005 the Board remanded the Veteran's claim for additional development.

In an April 2006 rating decision the RO granted a 10 percent evaluation for superficial scar, residual of a gunshot wound of the right chest area, effective May 20, 2003

In November 2006 the Board remanded the Veteran's claim for additional development. 

In May 2008, the Board denied entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right chest area with a retained foreign body based on both the rating criteria used to evaluate scars under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7805 and those used to evaluate muscle injuries under 38 C.F.R. § 4.73, DC 5301 and 5304.  It also found that the Veteran's residuals of shell fragment wound does not manifest complete or incomplete paralysis of any nerve or nerve group and thus did not warrant a rating pursuant to 38 C.F.R. § 4.124a.  At the time of the Board's May 2008 decision, the Veteran was receiving a 10 percent rating for superficial scar, residuals of a gunshot wound of the right chest area under 38 C.F.R. § 4.118, DC 7804.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 13, 2009, Order, granted the parties' Joint Motion for remand (JMR), vacating portions of the Board's May 2008 decision.  

The April 2009 JMR and Order vacated only that part of the Board's May 2008 decision which denied entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right chest area based on the rating criteria used to evaluate muscle injuries under 38 C.F.R. § 4.73, DC 5301 and 5304, and did not vacate that portion of the Board decision denying an increased rating for residuals of a shell fragment wound based on the rating criteria used to evaluate scars or paralysis of a nerve or nerve group.  Therefore, because the May 2008 Board decision is final regarding the Veteran's evaluation of his residuals of a shell fragment wound of the right chest area based on his scar, the Board will not discuss whether he is entitled to a rating in excess of 10 percent under 38 C.F.R. § 4.118, DC 7804 or 38 C.F.R. § 4.124a, in the current decision despite the Veteran's representative's September 2011 post-remand brief, which fails to correctly identify what issues are on appeal.  See 38 C.F.R. § 20.1100.  

In compliance with the April 2009 JMR, in August 2010 the Board remanded the Veteran's current claim for additional development.  

In a September 2011 rating decision, the RO granted the Veteran a 10 percent rating for right rotator cuff syndrome, residuals of gunshot wound to the right chest area effective September 1, 2010, pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994) (noting that a Veteran can receive compensation for both a scar and a muscle injury that are related to the same injury).  

Accordingly, the Veteran's claim has been re-characterized to comport to the development of his case.  

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The medical evidence of record indicates that the Veteran may experience employability problems due to his service-connected disabilities.  The Board finds that a claim for a TDIU is raised by the evidence of record.  The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area manifests no more than limited motion of the shoulder due to pain on examination.  It does not manifest a moderate muscle disability of Muscle Groups I, II, or IV, or cause limitation of motion of the arm at the shoulder level or ankylosis or any impairment of the humorous or clavicle or scapula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes (DCs) 5003, 5019, 5200-5203, and 5301, 5302, and 5304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2010).  June 2003, February 2004, August 2005, and November 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was readjudicated by the RO in an August 2011 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical treatment records, and all identified private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the current severity of the Veteran's service-connected disability, and the record does not reflect that these examinations were inadequate for rating purposes.  

While the Veteran's representative argues that a September 2010 VA examination evaluating the Veteran's scars was missing significant information, the issue on appeal is not whether the Veteran is entitled to a higher rating based on his scars.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also provided with the opportunity to provide testimony to the Board at a hearing.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009). 

Analysis

The Veteran seeks an increased rating for his right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body disability.  At his August 2004 hearing the Veteran testified that his disability causes pain on a daily basis and that it worsens when he is more active, but he does not receive any treatment for it.  

The RO originally granted service connection for a scar, residual of a gunshot wound, right chest area, superficial, in June 1971, assigning a 0 percent rating with an effective date of March 20, 1971.  The RO continued the Veteran's non-compensable rating for his scar in the September 2003 rating decision on appeal.  The Veteran's rating for his scar was increased in an April 2006 rating decision, to 10 percent under Diagnostic Code 7804, effective May 20, 2003.  

In a September 2011 rating decision the RO granted a 10 percent rating for right rotator cuff syndrome, effective September 1, 2010, based on a VA examination, under 38 C.F.R. § 4.71a, DC 5019.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102 , 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 


During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40 , 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

The Veteran is right-handed; thus, his right shoulder is considered his major extremity.  See 38 C.F.R. § 4.69.  

The medical evidence of record shows that the Veteran's service connected residuals of a gunshot wound to the right chest area manifests impairment of the shoulder.  The diagnostic codes pertaining to the shoulder are contained in 38 C.F.R. § 4.71a, DCs 5200-5203 and in 38 C.F.R. § 4.73, DCs 5301-5304.  However, assigning multiple ratings for the Veteran's right shoulder disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

In the September 2011 rating decision, the RO assigned the Veteran a 10 percent rating under 38 C.F.R. § 4.71a, DC 5019, for the Veteran's disability based on September 2010 and August 2011 VA examination reports.  The September 2010 report notes that the Veteran was diagnosed with right rotator cuff syndrome that caused right shoulder pain.  The August 2011 report notes that the Veteran's right shoulder condition, which is of rotator cuff pathology, is related to the shrapnel wound to his chest because the muscle that makes up the rotator cuff include teres minor muscle and his shrapnel is located in the correct location to effect these muscles, which contribute to shoulder girdle stability.  

Diagnostic Code 5019 notes that bursitis is to be evaluated under Diagnostic Code 5003, which provides that degenerative arthritis (hypertrophic or osteoarthritis), if established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  The Veteran's right shoulder does not manifest a compensable limitation of motion under DCs 5200 to 5203.  

Diagnostic Code 5003 provides that, when the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 20 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  

An April 2006 VA examination report notes that, following a physical examination and review of March 2004 x-rays, the Veteran was given a diagnosis of residuals of mortar shell fragment, subcutaneous tissues of the right chest wall at the lower scapular portion laterally with decreased range of motion of the shoulder due to mild pain.  The examiner also noted that the x-ray indicates a retained bullet fragment in the subcutaneus tissues of the right chest wall.  

When an unlisted condition is encountered it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The April 2006 VA examination report notes that the Veteran's service connected disability manifests decreased range of motion in his right shoulder due to pain, and the September 2010 and August 2011 VA examination reports found that very similar symptomatology was part of the Veteran's service connected residuals of a gunshot wound disability.  

Under 38 C.F.R. § 4.71a, DC 5003 and DC 5019, when painful motion causes the limitation of motion of a major joint, a 10 percent rating is warranted.  The competent medical evidence of record indicates that the Veteran's residuals of a shell fragment wound affects only his shoulder joint and not two or more major joints or 2 or more minor joint groups.  Thus a 20 percent rating under DCs 5003 and 5019 is not for application.  

Because the competent medical evidence shows that the Veteran's right shoulder has limited motion due to pain on examination related to his gunshot wound, a 10 percent rating for the Veteran's right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body, is warranted.   

Under 38 C.F.R. § 4.71a, DC 5201, a 20 percent rating is warranted for limitation of motion of the major or minor arm at shoulder level, a 30 percent rating is warranted for limitation of motion of the major arm from midway between side and shoulder level, and a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side. 

A VA examination was conducted in July 2003 to evaluate the severity of the Veteran's scars.  No testing or evaluation of the Veteran's shoulder was conducted, but the examiner did note that the Veteran's scar of the right posterior shoulder did not cause any limitation of motion or functional loss due to pain.  

A VA examination was conducted in April 2006.  The examiner noted a review of the claim file.  A physical examination revealed that the Veteran's right shoulder had forward flexion and abduction of 0 to 170 degrees, external rotation of 0 to 80 degrees, and internal rotation of 0 to 78 degrees.  He did evince pain with internal rotation and abduction, but no further loss of range of motion due to pain, weakness, fatigue, or lack of entrance was noted.  

A VA examination was conducted in September 2010.  The examiner noted a review of the Veteran's claim file.  Physical examination revealed that the Veteran had 0 to 116 degrees of flexion, 0 to 110 degrees abduction, 0 to 52 degrees of internal rotation, and 0 to 55 degrees of external rotation.  The examiner noted that there was pain following repetitive motion, but no further limitations on repetition.  There is no joint ankylosis.  A diagnosis of right rotator cuff syndrome was given.  

The April 2006 VA examination notes that the Veteran's right shoulder has forward flexion and abduction of 0 to 170 degrees, and the September 2010 VA examination notes that the Veteran's right shoulder has 116 degrees of flexion and 0 to 110 degrees abduction.  Both examinations noted that there was no further limitation of motion of the right shoulder due to pain or any other factor on repetitive motion.  Because there is no medical evidence of record which shows that the Veteran's right shoulder has limitation of motion to shoulder level, or approximately 90 degrees, he is not entitled to a 20 percent rating under DC 5201.  38 C.F.R. § 4.71a.  As the next higher 20 percent rating is not warranted, an even higher 30 percent rating is also not warranted.

Under DCs 5200, 5202, and 5203, ratings in excess of 10 percent are warranted for favorable ankylosis of the scapulohumeral articulation, impairment of the humorous, and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  The competent evidence of record does not indicate, nor does the Veteran contend, that his service connected residuals of a shell fragment wound manifests any of these conditions and therefore ratings pursuant to DCs 5200, 5202, and 5203 are not for application.  See Id.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5301 pertains to Muscle Group I, Diagnostic Code 5302 pertains to Muscle Group II, and Diagnostic Code 5304 pertains to Muscle Group IV.  These diagnostic codes discuss muscle injuries causing limitations of function of the shoulder.  Because the Veteran is currently receiving a 10 percent rating for his disability based on painful motion he cannot receive an additional rating for his right rotator cuff syndrome, residuals of a shell fragment wound under 38 C.F.R. § 4.73, because to assign such ratings based on the same symptoms or manifestations, such as arm and shoulder movement, would constitute prohibited pyramiding under 38 C.F.R. § 4.14.  He can, however, receive a rating under 38 C.F.R. § 4.73 in lieu of the rating assigned.

Group I involves extrinsic muscles of the shoulder girdle(1) Trapezius; (2) levator scapulae; (3) serratus magnus.  Under this code, a non-compensable rating is assigned for a slight muscle injury, a 10 percent rating is assigned when moderate, and a 30 percent rating when moderately severe (dominant). 

Group II involves extrinsic muscles of the shoulder girdle pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included in the latissimus dorsi); (3) pectoralis minor; (4) rhomboid.  Under this code, a non-compensable rating is assigned for a slight muscle injury, a 20 percent rating is assigned when moderate (dominant), and a 30 percent when moderately severe (dominant). 

Group IV involves intrinsic muscles of the shoulder girdle (1) Supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; and (4) coracobrachialis.  Under this code, a non-compensable rating is assigned for a slight muscle injury, a 10 percent rating is assigned when moderate, and a 20 percent rating is assigned when moderately severe (dominant or nondominant). 

A "slight" muscle disability results from a simple wound of muscle without debridement or infection.  History and complaint include service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  Objective findings include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

Moderate disability of the muscles results from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department record or other evidence of in- service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined below in 38 C.F.R. § 4.56  paragraph (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

A "moderately severe" muscle disability results from a through and through or deep penetrating wound by small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints include prolonged hospitalization for treatment of the wound, consistent complaints of the cardinal symptoms of muscle disability, and evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles when compared with the sound side; tests of strength and endurance compared to the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d). 

A through-and-through injury, with muscle damage, shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b). 
For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993). 

A VA examination was conducted in April 2006.  The examiner reviewed the Veteran's claim file and noted that the Veteran reported that he had daily pain due to the shell fragment in his lower scapula area.  It was noted that a chest x-ray taken of the Veteran in March 2004 found a retained bullet fragment in the subcutaneous tissues of his right chest wall.  A physical examination was conducted.  No atrophy was noted to the muscles of the shoulder or upper extremity.  Muscle groups I and IV were noted by the examiner to be those which would cause the limited range of motion.  A diagnosis of residuals of a mortar shell fragment, subcutaneous tissues of the right chest wall at the lower scapular portion laterally with decreased range of motion of the shoulder due to mild pain affecting muscle groups I and IV.  A normal shoulder x-ray and mild impairment were noted. 

A VA examination was conducted in August 2011.  The examiner noted a review of the Veteran's claim file.  He was hit with shrapnel during service and that his wound was irrigated and debrided.  The examiner noted that the Veteran's initial treatment in the field was irrigation and that the injury was not through and through.  It was not infected before healing, and did not cause any bone, nerve, vascular, or tendon injuries.  There currently is pain, but not decreased coordination, increased fatigability, weakness, or uncertainty of movement.  Group II and IV muscles were noted to be injured, but these muscle groups had the same strength as non-injured muscle groups.  There is no loss of deep fascia or muscle substance, no bone damage, and no findings of muscle herniation.  Medical imaging of the Veteran's right shoulder was conducted.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  A diagnosis of right shoulder girdle shrapnel injury was given.  

To receive a compensable rating under the 38 C.F.R. § 4.73 DCs 5301, 5302, or 5304 or 5304, the medical evidence must show that there is at least moderate disability of the affected muscle groups.  38 C.F.R. § 4.56(d). 

However, the medical evidence does not show that the Veteran's Group I, II, or IV muscle groups are moderate or worse.   

The evidence of record shows that these muscle group injuries did not result from a through and through or deep penetrating wound of short track from a shrapnel fragment.  April 1970 STRs note that the Veteran did undergo debridement, but that he was hospitalized for only three days.  The Veteran's March 1971 separation examination notes that clinical evaluation revealed that his upper extremities were normal.  The August 2011 VA examiner found that the Veteran suffered no infection whatsoever resulting from debridement and that the Veteran's wound in service was not through and through.  Thus, based on the type of injury the Veteran suffered and the history of it during service, under 38 C.F.R. § 4.56(c), the evidence of record does not indicate that the Veteran's muscle injuries are moderately disabling.  

Under 38 C.F.R. § 4.56(c) a moderate muscle disability objectively involves entrance and exit scars, which are present, but also some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  The April 2006 VA examination notes that no atrophy was present in Muscle groups I and IV and that the Veteran had mild impairment consisting of decreased range of motion due to pain.  The August 2011 VA examination report notes that the Veteran's muscle injuries of groups II and IV cause pain, but no decreased coordination, increased fatigability, weakness, or uncertainty of movement and that they have the same strength as non-injured muscle groups of his shoulder and chest.  There is no loss of deep fascia or muscle substance, and no findings of muscle herniation.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Therefore, because the contemporaneous medical findings do not indicate that the Veteran suffers loss of muscle power, muscle fatigue, or loss of deep muscle fascia or substance, which are the guidelines for a moderate muscle injury as noted in 38 C.F.R. § 4.56(c), but rather suffers only decreased range of motion due to pain, his muscle injuries are not moderate in nature.  Furthermore, the April 2006 VA examiner explicitly found that the Veteran's muscle injuries cause only mild impairment.  

The objective findings do include retained metallic fragments, however that finding alone does not dictate that the disability will be deemed moderate.  Tropf v. Nicholson, 20 Vet App 317 (2006) (explaining that the test for rating muscle disabilities is essentially a totality-of-the-circumstances test, with no single factor controlling as a matter of law).  As discussed in the April 2009 JMR, the Veteran's injury does include factors, such as retained metal fragments and debridement during service, which are excluded under a slight muscle injury by 38 C.F.R. § 4.56, however, these factors alone, given the totality of his overall disability, do not warrant a finding that the Veteran's residuals of a gunshot wound manifests moderate muscle injury in light of Tropf, supra, and the medical evidence of record indicating that the Veteran's muscle injury is not moderate or worse.  The Board acknowledges that the Veteran's residuals of a gunshot wound do cause some limitation of motion and pain for which he is being compensated under 38 C.F.R. § 4.73a.  

Because the evidence of record does not demonstrate that the Veteran's disability is moderate or worse, a compensable rating cannot be assigned under 38 C.F.R. § 4.73 DCs 5301, 5302, or 5304. 

The disabling effects of pain have been considered in evaluating the Veteran's service-connected disability, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  

The Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge, not medical expertise, as it comes to him through his senses, but he is not competent to report whether he has ankylosis of his shoulder or loss of deep fascia or muscle substance.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And as a lay person, he has provided such guidance.  However, his opinion is far outweighed by the detailed findings provided by the VA medical professionals of record which, clearly demonstrate that a rating in excess of 10 percent under any of the potentially applicable diagnostic codes is not warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

At no time during the pendency of this claim has the Veteran's residuals of a gunshot wound injury, met or nearly approximated the criteria for a rating in excess of 10 percent. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 10 percent for right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . 

Nor does the Veteran qualify for extra-schedular consideration for his service-connected disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various health professionals are the symptoms included in the criteria found in the rating schedule for muscle and joint disabilities.  And as discussed above, when Veteran's symptoms, such as pain, and the effects, such as decreased range of motion, of his residuals of a gunshot wound are compared to the criteria in the ratings schedule, the current 10 percent rating accurately reflects the level of severity of his disability.  The schedular criteria are not inadequate for rating this Veteran's disability and referral for extra-schedular consideration is not warranted. 


ORDER
  
Entitlement to a rating in excess of 10 percent for right rotator cuff syndrome, residuals of a shell fragment wound of the right chest area with a retained foreign body is denied.


REMAND

The Veteran seeks entitlement to TDIU.  He contends that he cannot work due to his service-connected disabilities.  

The Veteran is currently service connected for post traumatic stress disorder, with a 70 percent rating, scars, residuals of a gunshot wound, with a 10 percent rating, and right rotator cuff syndrome, residuals of a gunshot wound, with a 10 percent rating.  His combined rating is 80 percent.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. §3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran meets the schedular criteria set out for a TDIU in 38 C.F.R. § 3.340. 

A September 2010 VA examination report notes that the Veteran's right shoulder has daily pain, and that he now works at a job involving the use of a flat table, which causes less stress and he can work a full day.  An August 2011 VA examination report notes that the Veteran worked as a sheet metal mechanic, but retired in 2010 due to his physical problems.  The examiner also noted that the Veteran's right shoulder condition had no significant occupational effect.  

Because the medical evidence of record indicates that the Veteran retired from his job as a mechanic due to physical problems and has a psychiatric disability rated as 70 percent disabling, a VA medical examination and opinion must be provided to determine whether the Veteran cannot secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities.  See 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine his employability.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployabilty status must be disregarded when determining whether a Veteran currently is unemployable.  The claim folder must be reviewed by the examiner in conjunction with the examination. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


